Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated July 8, 2019, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Foreign Priority

 	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)
  (d), which papers have been placed of record in the file.


Information Disclosure Statement

 	The information disclosure statements filed August 1, 2019 through May 10, 2021 have been 

considered.


Claim Objections

 	Claims 3, 5, 7, 8, 13, 15, 17, and 18are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim  Rejections-  35  U.S.C.  §   102

 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 6, 9 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sai et al. [US Patent Application # 20070121235].
With respect to claim 1, Sai et al. discloses an in-vehicle detection system [1 of fig. 1 and par. 0003] comprising: a nonvolatile memory [11 - par. 0070]; a controller [23]; and a detector [SPM] that outputs detection information to the controller, wherein the controller reads and writes data from and in the nonvolatile memory, and the controller changes a writing time of a data minimum writing unit of the nonvolatile memory in the in-vehicle detection system by changing a control signal of the nonvolatile memory in accordance with the detection information outputted by the detector, and keeps a clock cycle of the nonvolatile memory constant by setting the clock cycle of the nonvolatile memory to time longer than a maximum value of the writing time [par. 0043].  In the cited section, Sai et al. indicate that the “…clock generator having an ability to change a clock frequency of a clock signal…”  This ability is being interpreted as being the recited ability to alter clock cycle of the memory device.
With respect to claim 2, Sai et al. discloses the nonvolatile memory includes a plurality of memory arrays, and the controller selects one of the plurality of memory arrays that are a writing target memory array of the nonvolatile memory by changing the control signal of the nonvolatile memory.  See pars. 0074-0075.  In the cited section, Sai et al. indicated that the controller “…selects one of multiple head element sections 12 as data access destination…”
With respect to claim 4, Sai et al. discloses the detector is a detection circuit that detects a rewriting frequency of the nonvolatile memory.  In par. 0110, Sai et al. indicated that writing is based on the SPM output which affect the clock frequency.  Clock frequency is changed according to the SPM.
With respect to claim 6, Sai et al. discloses the detector is constructed with a sensor that is mounted on a vehicle.  See par. 0003.  
 	With respect to claim 9, Sai et al. discloses the nonvolatile memory is a randomly accessible memory.  See par. 0003.
 	With respect to claim 10, Sai et al. disclose the nonvolatile memory is a resistance read only memory [RAM], a ferroelectric RAM, a magnetic RAM, or a phase change memory.  See par. 0003.

Claim(s) 11, 12, 14, 16, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sai et al. [US Patent Application # 20070121235].
With respect to claim 11, Sai et al. discloses an in-vehicle detection system [1 of fig. 1 and par. 0003] comprising: a nonvolatile memory [11 - par. 0070]; a controller [23]; and a detector [SPM] that outputs detection information to the controller; wherein the controller reads and writes data from and in the nonvolatile memory, and the controller changes a writing time [par. 0043] of a data minimum writing unit of the nonvolatile memory in the in-vehicle detection system by changing a control signal of the nonvolatile memory in accordance the detection information outputted by the detector, and changes a clock cycle of the nonvolatile memory in accordance with the change in the writing time of the nonvolatile memory.  In the cited section, Sai et al. indicate that the “…clock generator having an ability to change a clock frequency of a clock signal…”  This ability is being interpreted as being the recited ability to alter clock cycle of the memory device.
With respect to claim 12, Sai et al. discloses the nonvolatile memory includes a plurality of memory arrays, and the controller selects one of the plurality of memory arrays that are a writing target memory array of the nonvolatile memory by changing the control signal of the nonvolatile memory.  See pars. 0074-0075.  In the cited section, Sai et al. indicated that the controller “…selects one of multiple head element sections 12 as data access destination…”
With respect to claim 14, Sai et al. discloses the detector is a detection circuit that detects a rewriting frequency of the nonvolatile memory.  In par. 0110, Sai et al. indicated that writing is based on the SPM output which affect the clock frequency.  Clock frequency is changed according to the SPM.
With respect to claim 16, Sai et al. discloses the detector is constructed with a sensor that is mounted on a vehicle.  See par. 0003.  
 	With respect to claim 19, Sai et al. discloses the nonvolatile memory is a randomly accessible memory.  See par. 0003.

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sai et al. [US Patent Application # 20070121235].
With respect to claim 20, Sai et al. discloses a method for controlling an in-vehicle detection system including a nonvolatile memory, the method comprising: receiving detection information [from SPM of fig. 1] associated with the nonvolatile memory [11]; changing a control signal [pars. 0043 and 0110] of the nonvolatile memory in accordance with the detection information; changing a writing time [par. 0043] of a data minimum writing unit of the nonvolatile memory in the in-vehicle detection system, and keeping a clock cycle of the nonvolatile memory constant by setting the clock cycle to time longer than a maximum value of the writing time using the control signal [In the cited section, Sai et al. indicate that the “…clock generator having an ability to change a clock frequency of a clock signal…”  This ability is being interpreted as being the recited ability to alter clock cycle of the memory device.  Additionally, in par. 0110, Sai et al. indicated that writing is based on the SPM output which affect the clock frequency.  Clock frequency is changed according to the SPM]; and reading and writing data from and in the nonvolatile memory [via 23].
 	

Allowable   Subject   Matter

 	The following is an Examiner's statement of reasons for the indication of
  allowable subject matter: the prior art of records does not show (in addition to the other
  elements in the claim) the following:
-with respect to claims 3 and 13, the detector is a detection circuit that detects an ambient temperature of the nonvolatile memory. 
-with respect to claims 7 and 17, the sensor is an imaging sensor.
-with respect to claims 8 and 18, a controller area network interposed between the detector and the controller.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications
from the Examiner should be directed to Michael T. Tran whose telephone number is (571) 272-1795.  Interview agendas may be emailed to Michael.tran@uspto.gov.  The Examiner can normally be reached on Monday-Thursday from 6:00AM-4:30 P.M.
 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        July 29, 2022